DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 16-17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Miner et al. (US 9,557,139) in view of Stutz (US 2015/01070610) and Elie et al. (US 2005/0217048).
Regarding claims 1, 3-5, 16, 17 Miner discloses a kit and a concealed carry pocket system substantially as claimed, including: a concealed carry pocket 11 coupled to a surface of an object 72/28 for concealing a firearm 54 and holster 56; a liner 12 and a flap 32, the flap comprising at least one attached edge 34 coupled to the surface of the liner/object and at least one free edge 24/26 that is movable between: an open position (Figure 4) in which at least a portion of the at least one free edge is separated from the surface of the liner/object; and a closed position (Figure 3) in which the at least one free edge is adjacent the surface of the liner/object; wherein the flap can be closed by at least one releasable fastener (e.g. first and second magnets in the free edge of the flap and on the surface of the object, col. 6, lines 34-42). Miner does not disclose a magnet and pouch and corresponding magnet as claimed. 
However, Stutz discloses a firearm holster 100/1000 formed as a magnet pouch 110/1010 and a magnet 328/1020/1030 sized to fit within the magnet pouch and rated to hold a firearm thereon – see paragraph 0054, 0069, 0070. Stutz further discloses various securing devices for holding the magnet within the pouch 110/1010, e.g. fins 226/326, adhesive (paragraph [0054]), and/or a closeable flap 430. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to replace the holster 56 of Miner with the holster/magnetic pouch of Stutz in order to provide an alternate holster that is smaller and that is quicker to install and remove the firearm from.  In particular, the holster/magnet pouch 100 could be secured within the pocket in the same manner as the holster 56 of Miner. 
While Miner modified by Stutz discloses various securing device as noted above (see fins 226/326, adhesive (paragraph [0054]), and/or a closeable flap 430), Stutz does not disclose the securing device being an elastic band, a zipper, a button, a hook and loop fastener, a securing magnet, or a combination thereof. However, buttons, hook and loop fasteners, and magnets are all well-known equivalent securing means used in the art. For example, Elie discloses a magnet 14 within a pouch 12 that is held in place via a securing element 16, wherein the securing element can be any one of a zipper, snaps, buttons or hook and loop fasteners (see paragraph [0024], lines 11-20). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to securing the magnet taught by Stutz in the pouch via a zipper, buttons, or hook and loop fasteners in order to provide alternate well-known securing means that are readily available in the art (e.g. in place of flap 430). 
Regarding claims 2, and 19, see paragraph 0054 of Miner and wherein the user would be able to remove the firearm with the claimed twisting/rotation motion. 
Regarding claims 7, and 20, the magnet taught by Stutz is ab adjustable magnet system to the degree claimed, i.e. different types, strength, and numbers of magnets can be used in order to adjust the holding force as desired by the user. See paragraph 0054, 0069, 0070 of Stutz. 





Allowable Subject Matter
Claims 6, 8, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-15 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection relies on Elie et al. to teach the new limitations of the claim, specifically the securing device being an elastic band, a zipper, a button, a hook and loop fastener, a securing magnet or a combination thereof. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COREY NELSON SKURDAL whose telephone number is (571)272-9588. The examiner can normally be reached Mon-Fri 9am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COREY N SKURDAL/               Primary Examiner, Art Unit 3734